PER CURIAM.
The appellant, Dawn Granberg Price, appeals from the final judgment of paternity rendered by the trial court awarding primary residential custody of her infant child to the child’s biological father, Michael R. Virden. After having reviewed the order using an abuse of discretion standard, and after carefully considering the arguments of each party, we conclude that no error has been shown, and that the trial court should be affirmed. See Young v. Hector, 740 So.2d 1153 (Fla. 3d DCA 1999), review dismissed, 763 So.2d 1046 (Fla.2000).
AFFIRMED.
GRIFFIN, THOMPSON, and MONACO, JJ., concur.